UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7041


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAWRENCE LEO HAWKINS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00060-RAJ-TEM-1; 2:07-cv-00287-RAJ)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lawrence Leo Hawkins, Jr., Appellant Pro Se. William David Muhr,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence    Leo      Hawkins,      Jr.,     seeks     to   appeal   the

district    court’s    order     denying    his    28    U.S.C.    § 2255    (2000)

motion.     Parties in a civil action in which the United States is

a party have sixty days following a final order in which to file

a notice of appeal.       Fed. R. App. P. 4(a)(1)(B).                  However, the

district court may extend the appeal period if a party moves for

an extension within thirty days of the expiration of the period

under Rule 4(a) and if the party has shown excusable neglect or

good cause warranting an extension.               Fed. R. App. P. 4(a)(5)(A).

“No extension under this Rule 4(a)(5) may exceed 30 days after

the prescribed time or 10 days after the date when the order

granting the motion is entered, whichever is later.”                        Fed. R.

App.   P.   4(a)(5)(C).        These    time    periods     are    mandatory    and

jurisdictional.       Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978).     Expiration of the time limits in Rule 4 deprives

the court of jurisdiction over the case.                 Hensley v. Chesapeake

& O. Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981); see Fed. R.

App. P. 26(b) (stating that court may not extend appeal period,

except as provided in Rule 4).

            The district court entered judgment on March 3, 2008.

Hawkins filed the notice of appeal on May 23, 2008, after the

sixty-day    period    expired    but   within     the    thirty-day      excusable

neglect period.       Because the notice of appeal was filed within

                                        2
the excusable neglect period, we remand the case to the district

court   for   the   court   to   determine   whether   Hawkins   has   shown

excusable neglect or good cause warranting an extension of the

sixty-day appeal period.         The record, as supplemented, will then

be returned to this court for further consideration.

                                                                  REMANDED




                                      3